         Case 2:17-cv-00495-JD Document 327 Filed 04/30/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
 EDDYSTONE RAIL COMPANY, LLC,                   :
                                                :
                Plaintiff/Counter-Defendant,    :
                                                :
                                                :      CIVIL ACTION
                    v.                          :
                                                :
 JULIO RIOS, JEREMY GAMBOA,                     :
 BRIDGER LOGISTICS, LLC,                        :
 FERRELLGAS PARTNERS, L.P.,                     :      No. 17-495
 FERRELLGAS, L.P., BRIDGER RAIL                 :
 SHIPPING, LLC, BRIDGER REAL                    :
 PROPERTY, LLC, BRIDGER STORAGE,                :
 LLC, BRIDGER SWAN RANCH, LLC,                  :
 BRIDGER TERMINALS, LLC, BRIDGER                :
                                                :
 TRANSPORTATION, LLC, J.J. ADDISON
                                                :
 PARTNERS, LLC, J.J. LIBERTY, LLC,              :
 BRIDGER ADMINISTRATIVE SERVICES                :
 II, LLC, BRIDGER ENERGY, LLC,                  :
 BRIDGER LAKE, LLC, BRIDGER                     :
 LEASING, LLC, and BRIDGER MARINE,              :
 LLC,                                           :
                                                :
                Defendants,                     :
                                                :
 BRIDGER LOGISTICS, LLC,                        :
                                                :
 FERRELLGAS PARTNERS, L.P., and
                                                :
 FERRELLGAS, L.P.,                              :
                                                :
                Defendants/Counterclaimants.    :
                                                :

                                           ORDER

              AND NOW, this 30th day of April, 2019, upon consideration of Defendants

Julio Rios (“Rios”) and Jeremy Gamboa’s (“Gamboa”) Motion to Compel Production of

Nonprivileged Documents on Plaintiff’s Privilege Log (Doc. No. 297), Plaintiff Eddystone Rail

Company LLC’s (“Eddystone”) Opposition, Rios and Gamboa’s Reply, and Eddystone’s
          Case 2:17-cv-00495-JD Document 327 Filed 04/30/19 Page 2 of 2




Surreply in Opposition, as well as the attendant Appendix, Declarations, and Exhibits, it is

hereby ORDERED that Rios and Gamboa’s Motion is DENIED.




                                                     BY THE COURT:



                                                     /s/ Robert F. Kelly
                                                     ROBERT F. KELLY
                                                     SENIOR JUDGE




                                                2
